Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 1 of 25 PageID #:1085




                                  Exhibit 9
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 2 of 25 PageID #:1085

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1             IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                       EASTERN DIVISION
   3
   4    KEITH ROGERS, JAMES HILL, )
        and WANDA HOLLINS,        )
   5                              )
                     Plaintiffs, )
   6                              )
                         - vs -   ) Case No. 15-CV-11632
   7                              )
        SHERIFF OF COOK COUNTY AND)
   8    COOK COUNTY ILLINOIS,     )
                                  )
   9                 Defendants. )
 10
 11                    The Discovery Deposition of
 12                                JAMES HILL,
 13     taken in the above-entitled cause, before BERNA
 14     DAVIS, a Certified Shorthand Reporter in the
 15     State of Illinois, taken at Cook County State
 16     Attorney - Conflicts Counsel Unit, 50 West
 17     Washington Boulevard, Conference Room 2720,
 18     Chicago, Illinois, 60602, on the 17th day of
 19     September, 2019, commencing at approximately
 20     12:56 p.m.
 21
 22
 23
 24



                                                                                    1
                                        James Hill
                                    September 17, 2019
                                    Exhibit 9                              Page 1
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 3 of 25 PageID #:1085

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1                       A P P E A R A N C E S
   2    KENNETH N. FLAXMAN, P.C.
   3    By:         Kenneth N. Flaxman, Esq.
   4    200 South Michigan Avenue, Suite 201
   5    Chicago, IL 60604
   6    (312) 427-3200
   7                Appeared on Behalf of the Plaintiffs;
   8
        COOK COUNTY STATE ATTORNEY - CONFLICTS COUNSEL
   9    UNIT
 10     By:         Lyle K. Henretty, Esq.
 11     50 West Washington, Suite 2760
 12     Chicago, Illinois 60602
 13     (312) 603-1424
 14     lyle.henretty@cookcountyil.gov
 15                 Appeared on Behalf of Cook County;
 16     SANCHEZ DANIELS & HOFFMAN, LLP
 17     By:         Meghan D. White, Esq.
 18     333 West Wacker Drive, Suite 500
 19     Chicago, Illinois 60606
 20     (312) 641-1555
 21     mwhite@sanchezdh.com
 22                 Appeared on Behalf of the Sheriff.
 23     ALSO PRESENT:
 24     Wanda Hollins


                                                                                    2
                                        James Hill
                                    September 17, 2019
                                    Exhibit 9                              Page 2
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 4 of 25 PageID #:1085

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1                                I N D E X
   2

   3    WITNESS:                   JAMES HILL                             PAGE
   4    Direct Examination by Mr. Henretty                                 7
   5    Cross-Examination by Ms. White                                    37
   6    Cross-Examination by Mr. Flaxman                                  40
   7    Redirect Examination by Mr. Henretty                              41
   8    Recross-Examination by Mr. Flaxman                                43
   9    Further Redirect Exam by Mr. Henretty                             44
 10

 11

 12     EXHIBIT                                                        MARKED
                                                                       FOR ID
 13

 14

 15                     (No exhibits were marked.)
 16

 17

 18

 19

 20

 21

 22

 23

 24



                                                                                    3
                                        James Hill
                                    September 17, 2019
                                    Exhibit 9                              Page 3
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 5 of 25 PageID #:1085

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1                          (WITNESS SWORN.)
   2                   MR. HENRETTY:             Let the record reflect
   3    that -- strike that.
   4                               Could you state your name and
   5    spell it for the record.
   6                   THE WITNESS:             My name is James Hill,
   7    J-a-m-e-s, Hill, H-i-l-l.
   8                   MR. HENRETTY:             Let the record reflect
   9    that this is the deposition of James Hill, taken
 10     pursuant to Notice and all requisite Federal
 11     rules and local rules.
 12                                Mr. Hill, as you heard before,
 13     my name is Lyle Henretty.                     I represent Cook
 14     County in the case that you brought against them
 15     and against the Sheriff.                  My colleague
 16     represents the sheriff.
 17                                Have you ever had your
 18     deposition taken before?
 19                    THE WITNESS:             No.
 20                    MR. HENRETTY:             And I know you already
 21     heard those, but I'm going to run through them
 22     for the record anyway.                  I'll give you some --
 23     strike that.
 24                                You said --


                                                                                    4
                                        James Hill
                                    September 17, 2019
                                    Exhibit 9                              Page 4
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 6 of 25 PageID #:1085

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1                               Is that a no?
   2                   THE WITNESS:             True.
   3                   MR. HENRETTY:             So we've already --
   4                               That's the first rule, is you
   5    have to answer out loud because we have a court
   6    reporter here.          So no nods of the head, or
   7    uh-huhs, or uh-uhs because the court reporter
   8    can't take that down.
   9                   THE WITNESS:             Yes.
 10                    MR. HENRETTY:             We all do it.      I'm sure
 11     I'll miss one at some point and counsel for you
 12     is pretty good at catching them.                    So I'm not
 13     trying to be rude, it's so we can make sure
 14     everything is out loud for the court reporter.
 15     Do you understand that?
 16                    THE WITNESS:             Yes, sir.
 17                    MR. HENRETTY:             Along those same
 18     lines -- and you've been doing very well so
 19     far -- because of the court reporter you have to
 20     wait until I finish asking the question before
 21     you answer, and I will give you the same
 22     courtesy of not speaking over your answer.                        Is
 23     that acceptable?
 24                    THE WITNESS:             Yes.


                                                                                    5
                                        James Hill
                                    September 17, 2019
                                    Exhibit 9                              Page 5
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 7 of 25 PageID #:1085

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1    times a day, and I take Depakote twice a day.
   2            Q      Have you taken your meds today?
   3            A      Yes.
   4            Q      So probably one in the morning and one
   5    in the night?
   6            A      Yes.
   7            Q      Any other medication you're taking
   8    right now?
   9            A      I take Suboxone.
 10             Q      Suboxone?
 11             A      Yes, sir.
 12             Q      And what is that for?
 13             A      That's for heroin; 12 milligrams,
 14     twice a day.
 15             Q      What is your address right now?
 16             A                      Hamlin.
 17             Q      Is that a house or an apartment?
 18             A      Chicago, Illinois.            Yes, first floor
 19     front.
 20             Q      And what is your date of birth?
 21             A             -1968.
 22             Q      Are you currently employed?
 23             A      Yes.
 24             Q      Where do you work?


                                                                                    8
                                        James Hill
                                    September 17, 2019
                                    Exhibit 9                              Page 6
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 8 of 25 PageID #:1085

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1                   MR. FLAXMAN:             You have to say yes or
   2    no.
   3                   THE WITNESS:             Yes.
   4    BY MR. HENRETTY:
   5            Q      Do you remember when on the 23rd you
   6    were arrested?
   7            A      No.
   8                   MR. FLAXMAN:             That assumes he was
   9    arrested on the 23rd; probably he was arrested
 10     on the 22nd.
 11                    MR. HENRETTY:             Yeah, it's possible.
 12     That's why I asked it that way.                   And I'll
 13     concede, though I'm sure the records are clear
 14     otherwise, I just don't have the record in front
 15     of me.
 16     BY MR. HENRETTY:
 17             Q      The day you were arrested, do you
 18     remember if you took your dose of Methadone that
 19     day?
 20             A      Yes.
 21             Q      You did in the morning?
 22             A      Yes.
 23             Q      And then once you made it into the
 24     jail, did you go through a intake process?


                                                                                19
                                        James Hill
                                    September 17, 2019
                                    Exhibit 9                              Page 7
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 9 of 25 PageID #:1085

                                   Atkinson-Baker, Inc.
                                     www.depo.com


   1            A      Yes.
   2            Q      And as part of that intake process,
   3    did you eventually see medical?
   4            A      Yes.
   5            Q      Do you remember when or how long it
   6    took for you to see medical after you were
   7    brought to the jail from the intake?
   8            A      Going through medical I had to go
   9    through the procedure of the search down, the
 10     strip and all that there.                And then you got to
 11     go through the psych; I seen that.                    And then the
 12     medical, that was the last thing I did.                      So that
 13     was about -- probably about seven or eight
 14     hours.      That was a while.
 15             Q      Seven or eight hours?
 16             A      Yeah.
 17             Q      Was it the same day that you had
 18     taken -- strike that.
 19                                Do you remember when about in
 20     the day or night it was when you saw medical?
 21             A      I seen medical that night.                It was
 22     that night.        During that day I got processed
 23     through, but it was the last that I seen the
 24     medical.


                                                                                20
                                        James Hill
                                    September 17, 2019
                                    Exhibit 9                              Page 8
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 10 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       Was that in the evening or was it in
   2     the middle of the night, if you remember?
   3            A       No, it was in the middle of the night.
   4            Q       Was it within 24 hours of you taking
   5     your dose of Methadone, if you remember?
   6            A       No.    Because I stayed in the police
   7     station a couple of days.               I remember that now.
   8     And then when you make it to the County you
   9     gotta go through the strip, and it's got a lot
  10     of guys -- more guys than women.                  So it's a
  11     while.      It was a while.
  12            Q       Do you remember -- you said a couple
  13     of days.       Do you remember how many days you were
  14     in the police station?
  15            A       Probably about -- a couple of days.                    I
  16     was in the police station a couple of days, I
  17     think.      A day, a couple of days.
  18            Q       Overnight --
  19            A       Yeah --
  20            Q       -- at least once?
  21            A       It was overnight.
  22            Q       Do you know if there were two nights
  23     there or --
  24            A       Going on a second night.


                                                                                   21
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                             Page 9
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 11 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            Q       And so you had taken your Methadone --
   2     the last dose of Methadone before you got to the
   3     police station?
   4            A       Before I got to the police station.                    I
   5     was sick.
   6            Q       And the Chicago police doesn't offer
   7     Methadone; is that correct?
   8            A       No.     None of that.
   9            Q       Okay.     And so did you tell someone
  10     during intake that you were taking Methadone?
  11            A       Yes.
  12            Q       And was it 85 milliliters at that
  13     point?
  14            A       That I took last, yeah.              Yes.
  15            Q       Who did you tell?
  16            A       I told the officer, and the officer
  17     said wait until I go see the nurse.                    And when I
  18     got through to see the nurse, I explained to
  19     them that I was taking Methadone.                   And I gave
  20     them the Pilsen address, and then they confirmed
  21     it, and they said that they was going to give it
  22     to me.      So I had to wait.
  23            Q       Do you remember who the nurse was that
  24     you talked to?


                                                                                   22
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 10
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 12 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            A       No.
   2            Q       Do you remember who the officer was
   3     you talked to?
   4            A       Nawl.     Nawl.
   5            Q       Nobody you had seen before that you
   6     remember?
   7            A       No.
   8            Q       While you were on -- while you were
   9     taking Methadone regularly for those months
  10     prior to the arrest, were you ever using
  11     cocaine?
  12            A       No.
  13            Q       Do you know if you used --
  14                               Do you remember telling a
  15     mental health practitioner at the jail that you
  16     had used cocaine about a week before the arrest?
  17            A       I told them I used heroin.
  18            Q       When did you use heroin before the
  19     arrest, if you remember?
  20            A       I remember during my activities, doing
  21     my retail theft thang.
  22            Q       And how long between that and the
  23     arrest?      Were you arrested immediately, or did a
  24     couple of days go by?


                                                                                23
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 11
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 13 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            A       No.     I was arrested immediately.               As
   2     soon as I did my thang I got arrested coming out
   3     the store.
   4            Q       I was just trying to figure out what
   5     you were saying.
   6            A       Yeah.     Coming out the store.
   7            Q       But it's your testimony today that you
   8     didn't use cocaine at any point --
   9            A       No.
  10            Q       -- during the time you were on
  11     Methadone?
  12            A       Not that I remember.               Not that I
  13     recall.
  14            Q       No that you can recall?
  15            A       No.
  16            Q       Do you remember the name of the person
  17     that initially prescribed you -- the
  18     doctor -- was it a doctor -- strike that.
  19                               Was it a doctor who prescribed
  20     you Methadone at the Pilsen location?
  21            A       Yes.
  22            Q       And who is that doctor, if you
  23     remember?
  24            A       I don't know his name.               I ain't


                                                                                24
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 12
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 14 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     familiar with no names.                 But I know his face,
   2     but I ain't familiar with no names.
   3            Q       And what did the nurse tell you when
   4     you said that you needed to get on the
   5     Methadone -- that you were taking Methadone?
   6            A       What did the nurse --
   7            Q       During intake.            You said you told the
   8     nurse you were --
   9            A       In the jail?
  10            Q       Yeah.
  11            A       They said they was going to see.                  They
  12     going to call, and they going to look me up and
  13     they going to, I guess, get it to me.                     But it
  14     didn't happen like that.
  15            Q       When was your first dose of Methadone,
  16     if you remember?
  17            A       Probably a day or two.
  18            Q       And the records that I have -- and I'm
  19     happy to show them to you -- say, and I think
  20     your complaint says, that you got your first
  21     dose on Christmas Day, 12-25.                     Do you have any
  22     reason to believe that's not true?
  23            A       I got locked up when?
  24            Q       You did your intake on 12-23, so that


                                                                                 25
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 13
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 15 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     would have been two days after.
   2             A      About a day and a half I didn't get my
   3     dose.
   4             Q      And then how did you get that first
   5     dose?
   6             A      They walked me over there.               They
   7     walked me over to Cermak.
   8             Q      So the officers walked you over to
   9     Cermak?
  10             A      Yes, sir.
  11             Q      And did they --
  12                               Was it as part of a line, or
  13     did they just come get you individually and take
  14     you over there, if you remember?
  15             A      They call people from the unit, each
  16     unit.       It's how many people on each unit, they
  17     call you.       And then you line up and then you go
  18     to Cermak.
  19             Q      Was this for meds in general or was it
  20     for Methadone specifically?
  21             A      Just for Methadone.
  22             Q      Do you remember how many other people
  23     were with you when you went over?
  24             A      It was probably about five.


                                                                                26
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 14
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 16 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1             Q      And did you see a doctor when you got
   2     to Cermak, or was it a pharmacist, or who did
   3     you see?
   4             A      I seen the guy that gave me the
   5     Methadone.        The guy.
   6             Q      Do you remember who that was?
   7             A      A guy.     I don't know his name, nawl.
   8             Q      Do you remember what he looked like?
   9             A      He was a White guy.                Yeah.   I don't
  10     know.
  11             Q      Fat or skinny, you don't remember?
  12             A      He's a slim guy.           Look slimmer than
  13     you.
  14             Q      Slimmer than me?
  15             A      Yeah.
  16             Q      A lot of people are slimmer than me.
  17                               So you got that on 25.
  18                               So between when you arrived at
  19     the jail and when you got the Methadone a day
  20     and a half later, did you suffer anything, did
  21     it hurt, did you have any physical --
  22             A      Of course.
  23             Q      Tell me about it.
  24             A      I couldn't sleep, I was nauseated,


                                                                                27
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 15
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 17 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     throwing up, diarrhea, running, irritable.                       And
   2     plus, you know, my meds -- my psych meds, I
   3     really was off the chain.                I couldn't function.
   4             Q      Were you not given the psych meds when
   5     you came in either?
   6             A      No, I was not.           They didn't give me no
   7     psych meds.        Nawl.      See, the way -- see, the
   8     doctor give psych meds.
   9             Q      When did you get your psych meds, if
  10     you remember?
  11             A      Probably about a week, because you had
  12     to get the call line -- the doctor had to put
  13     you on the call to receive the, you know, the
  14     medicine.
  15             Q      So you talked about nausea, diarrhea.
  16     Were there any other -- were you in any other
  17     pain, physical or mental pain, during that
  18     day-and-a-half?
  19             A      Yeah.     I was dizzy, yeah.            My bones
  20     was aching, yes.           Of course.
  21             Q      Were you still eating during that
  22     time?
  23             A      No, I couldn't eat.
  24             Q      Were you going outside at all


                                                                                28
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 16
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 18 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     or going --
   2             A       No.     No outside.       I slept.      I was in
   3     Division 2.           It was like a dormitory.            You know
   4     what I mean?           It was loud and it was crazy, you
   5     know.        And I laid in bed.         They get the tray and
   6     eat.        They say, you go on and get the tray; they
   7     eat the tray.           No, I couldn't eat nothing.              No.
   8             Q       Did you suffer any other mental damage
   9     at that time related to not getting your
  10     Methadone?
  11             A       No.     What I told you, that's all.
  12             Q       Nothing other than what you told me
  13     about?
  14             A       What I told you.          That's it.
  15             Q       So I want to talk a little bit --
  16                                We talked about tapering
  17     earlier with Ms. Hollins.
  18                                Is it your understanding that
  19     at Cook County jail they'll taper your dose,
  20     meaning they'll lower the dose, over time?
  21             A       Yes.
  22             Q       Do you remember what dose they gave
  23     you when you first got your dose on the
  24     day-and-a-half after you got there?


                                                                                29
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 17
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 19 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1             A      I don't know.            I think they gave me
   2     40, 45.       Then you be building up to 85.
   3             Q      They actually built your dose up when
   4     you got there?
   5             A      Yeah, they built it up.              25, 50, 55.
   6     The can only give you 5 until you reach 85.                        And
   7     then that's the same thing they do when they
   8     bring you down.
   9             Q      How many days before they got you up
  10     to 85, if you remember?
  11             A      I don't know.            Probably -- I don't
  12     know.       Probably three, four days.
  13             Q      And at that point did they start going
  14     back down, or do you remember when they started
  15     tapering down?
  16             A      I don't remember.            I don't remember
  17     when they tapered, no.
  18             Q      So, again, what I have here is you
  19     were discharged on New Year's Day, 12-31.                       Does
  20     that sound right?
  21             A      It could be.
  22             Q      12-31-13.
  23             A      At night?
  24             Q      I don't know what time of day it was.


                                                                                  30
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 18
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 20 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     Do you remember being discharged at night?
   2            A       Yes.
   3            Q       When you were discharged where did you
   4     go?
   5            A       I went to my sister house.
   6            Q       So were you --
   7                               Did they drop the charge or
   8     were you released on bail?                How did you get out?
   9            A       No, they dropped the charge.
  10            Q       Okay.     So in the eight days you were
  11     there, you said it took a couple of days for
  12     them to get you up to the 85, and then at some
  13     point they started to taper you back down?
  14            A       They had to, yeah.            Because I wasn't
  15     feeling the same effect on the Methadone.
  16            Q       I'll get to that in a second.
  17                               When you left on the 31st, did
  18     you get a dose on the day your left?
  19            A       No.     They don't give you none when you
  20     leave?
  21            Q       Did you get it the day before?
  22            A       Yeah, the day before, but not the day
  23     that you leave.
  24            Q       So it's your understanding that they


                                                                                31
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 19
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 21 of 25 PageID #:1085

                                     Atkinson-Baker, Inc.
                                       www.depo.com


   1     don't give you a dose the day you leave?
   2             A      No.    No.     Either you go home or you
   3     take that dose.          That's the way they do it.
   4             Q      I got it.
   5                                 So when you say you weren't
   6     feeling the same affect, what do you mean by
   7     that?
   8             A      Because the dose, it wasn't effective
   9     as it was when I first started drinking it.                        You
  10     know what I'm saying?              When I went to maximum at
  11     85, and then they bring it down in that couple
  12     of days you don't feel it.                 I get to sweating.
  13     And you can tell that you ain't got the same --
  14     the dose that you had when it was the 85.                       You
  15     can tell that because of the amount of the stuff
  16     they give you anyway.              You can see, you know,
  17     that they ain't giving you the maximum.
  18             Q      You said you started sweating?
  19             A      Yes.
  20             Q      What else happens?
  21             A      I get nervous.
  22             Q      Tell me about that.                 When you say you
  23     get nervous, what do you mean?
  24             A      I get anxious, then I throw up.                  And I


                                                                                  32
                                         James Hill
                                     September 17, 2019
                                     Exhibit 9                            Page 20
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 22 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     tell them that, and they don't want to, you
   2     know, they don't...
   3             Q      Who did you tell?
   4             A      I told the officer and I told the
   5     nurse.      They don't want to -- they don't want
   6     to, you know.          They bring you down, they don't
   7     want to --
   8                               It's a 21-day detox.             They
   9     don't want to hear that, you know.
  10             Q      Do you remember who the nurse was?
  11             A      It was a lady, I know that.                She was a
  12     lady.
  13             Q      Do you know anything else about her?
  14             A      No.
  15             Q      So we've talked about you were
  16     sweating, you get anxious, you threw up.                      Did
  17     you have any other effects, negative effects
  18     from the tapering?
  19             A      Yeah, diarrhea.          I ran off.
  20             Q      Were you eating during that period?
  21             A      No.     I couldn't eat, no.
  22             Q      Did you eat okay when you were up to
  23     85?
  24             A      Yeah.     Of course.


                                                                                33
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 21
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 23 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1             Q      Do you remember how many days it was
   2     where you started feeling these effects because
   3     of the tapering?
   4             A      I think it was about a couple of days.
   5     It last a couple of days.
   6             Q      Last a couple of days.             Two or three
   7     days?
   8             A      Yeah.
   9             Q      Any other injuries or anything we
  10     haven't already talked about?
  11             A      Not no injury, nawl.
  12             Q      So you got out on the 31st.                Did you
  13     take any -- have you taken Methadone since then?
  14             A      Yes, I have.
  15             Q      What --
  16             A      I had --
  17             Q      Go ahead.
  18             A      I have been to a program.               I been to a
  19     program.
  20             Q      After you got out of jail, when is the
  21     next time you went to get Methadone?
  22                    MR. FLAXMAN:             The next time he went?
  23                    MR. HENRETTY:             After he got out of
  24     jail when is the next time he went to the


                                                                                34
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 22
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 24 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1     Methadone program.
   2                     THE WITNESS:            I think that was '15,
   3     '16.        That's the last time.
   4     BY MR. HENRETTY:
   5             Q       You didn't go the day that you got
   6     out?
   7             A       No, I didn't go the day I got out, but
   8     that next day I probably went.
   9             Q       That is what I'm asking.
  10             A       Okay.    Yes.
  11             Q       So it would have been the day after
  12     you got out, you went back to the Methadone
  13     clinic?
  14             A       Yeah.
  15             Q       Was there any problem getting
  16     Methadone that day?
  17             A       No.
  18             Q       How long did you stay on it after
  19     that?
  20             A       Probably a year.
  21             Q       Do you remember why you stopped going?
  22             A       Because I probably got locked back up.
  23             Q       And then you said in 2016 you got back
  24     on it again?


                                                                                35
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 23
Case: 1:15-cv-11632 Document #: 153-10 Filed: 10/31/19 Page 25 of 25 PageID #:1085

                                    Atkinson-Baker, Inc.
                                      www.depo.com


   1            A       '15.
   2            Q       Any problem getting back on in 2015?
   3            A       Nawl.     No problem.
   4            Q       When you went in to get back on it,
   5     did you tell the doctor you had been on it
   6     before?
   7            A       Yeah.     They know.
   8            Q       They know?
   9            A       They gone see your files.
  10            Q       Do you remember what the --
  11            A       85.
  12            Q       I gotta ask it.          You answered the
  13     question, but I gotta ask it.
  14                               Do you remember the amount
  15     they put you on at the time?
  16            A       85.
  17            Q       They started you on 85 or they got you
  18     up to that?
  19            A       They got me up to that, the same way.
  20            Q       And then -- I think you answered this,
  21     forgive me.          I apologize if I'm am asking it
  22     again.      Was that 2016 the last time you took
  23     Methadone?
  24            A       Yeah.


                                                                                36
                                        James Hill
                                    September 17, 2019
                                     Exhibit 9                            Page 24
